Case 3:16-cv-01248-MMH-PDB Document 71 Filed 03/14/19 Page 1 of 5 PageID 706




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

UNITED STATES OF AMERICA            )
     Plaintiff,                     )
                                    )
v.                                  )                       Case No. 3:16-cv-1248-MMH-PDB
                                    )
ROBERT SCHOENFELD, a distributee of )
the Estate of Steven Schoenfeld,    )
        Defendant.                  )
____________________________________)

    DEFENDANT’S REPLY TO RESPONSE TO MOTION FOR SUMMARY JUDGMENT

        Pursuant to Local Rule 3.01(c) of the Middle District of Florida, and this Court’s March

13, 2019, Order (Dkt. No. 70), Defendant, Robert Schoenfeld, a distributee of the Estate of Steven

Schoenfeld (“Defendant”), by and through his undersigned counsel, hereby files a Reply to the

United States’ Response to Motion for Summary Judgment, and in support thereof states:

        1.       On February 28, 2019, the District of Connecticut in U.S. v. Garrity, 2019 WL

1004584, issued a Memorandum and Order (the “Garrity Order”) granting the Government’s

Motion to Alter Judgment to 50% of the balance of an unreported foreign financial account

pursuant to 31 U.S.C. § 5321(a)(5) (the “Statute”). In doing so, the court found (against the weight

of the majority of other district courts)1 that Treas. Reg. § 1010.820(g) (the “Regulation”) was

“effectively abrogated” by the Statute’s amendment in 2004. The Garrity Order is predicated on

the presumption that the Statute, as amended, and the Regulation are inherently irreconcilable, and

as such the Regulation must cede to the Statute. This presumption is fatally flawed.



1
  See U.S. v. Colliot, 2018 WL 2271381 (W.D. Tex. 2018); U.S. v. Wahdan, 325 F.Supp.3d 1136 (D. Colo. 2018);
but see U.S. v. Horowitz, 2019 WL 265107 (D. Md. 2019). The Court of Federal Claims (an Article I court) has, as
in Garrity, found for the Government regarding the Treas. Reg. § 1010.820 issue.
Case 3:16-cv-01248-MMH-PDB Document 71 Filed 03/14/19 Page 2 of 5 PageID 707



       2.      The Statute states that the Secretary “may impose” a penalty “the greater

of…$100,000 or 50 percent” of the account balance. The Regulation provides that the Secretary

“may assess…a civil penalty not to exceed…$100,000.” Nothing in the plain language of the

Statute itself, which is where the Court’s inquiry must end, suggests that the Statute in any way

makes the Regulation obsolete. Indeed, contrary to Garrity, the language of the Statute “is clear,

and there is nothing…that suggests that Congress intended to limit the discretion of the Secretary

to determine what penalties should be imposed. Congress’ intent and directive ends with the

[S]tatute.” Wahdan at 1139 (emphasis added); see also U.S. v. Shinday, 2018 WL 6330424, at *3

(C.D. Cal. 2018).

       3.      The Garrity court ignored, as the Government asks this Court to do, the plain

language of the Statute: the Secretary of the Treasury “may impose a civil money penalty” in an

amount that is the “greater of $100,000” or “50 percent” of the value of the unreported account.

Although the penalty increase may appear mandatory, at first reading, the very nature of the statute

is permissive. Even the Court of Federal Claims in Norman, which Garrity relies upon, found the

statute to be permissive. Norman v. U.S., 138 Fed. Cl. 189, 196 (Ct. Fed. Cl. 2018) (finding that

the statute “gives the Treasury…discretion to impose a penalty”).

       4.      The Government in Garrity, as the Government does in its Response, asks the Court

to reach beyond the language of the Statute to imply that Congress intended the Statute’s penalty

increase to be mandatory. As the Supreme Court held in U.S. v. Ron Pair Enterprises, Inc., 489

U.S. 235, 241 (1989), when the statute is unambiguous, “the sole function of the courts is to enforce

it according to its terms.” Because the Regulation can be read in harmony with the permissive

language (“may impose”) of the Statute, the Garrity court improperly looked beyond the plain

meaning of the statute, and, therefore, the Government’s reliance on Garrity is improper. Indeed,



                                                 2
Case 3:16-cv-01248-MMH-PDB Document 71 Filed 03/14/19 Page 3 of 5 PageID 708



even Garrity, at *2, recognizes that the Statute merely “authorizes” the Secretary to impose higher

penalties, it does not mandate that the Secretary do so.

       5.      The Government’s reliance on Garrity in its Response to refute the Supreme

Court’s Shultz decision is likewise improper. Shultz noted that the Bank Secrecy Act’s (“BSA”)

penalties “attach only upon violation of regulations promulgated by the Secretary; if the Secretary

were to do nothing, the [BSA] itself would impose no penalties on anyone.” 416 U.S. 21 at 26

(emphasis added). The Garrity Order, as cited by the Government in its Response, incorrectly

states that Shultz does not “suggest[] that the Secretary must take some formal regulatory action

before the penalty provisions of the BSA acquire the force of law.” This is, in fact, precisely what

the Shultz decision states.

       6.      The Government’s Response, relying on Garrity, argues that the BSA’s statutory

provisions in Shultz are distinguishable from those in Garrity or the case at hand, insofar as the

regulations, not the statute, contain the reporting requirements and penalty provisions. Indeed, the

Government states that “[o]nce the Secretary defines the conduct subject to penalty, Shultz does

not require that he also create regulations about the amount of the penalty.” Response, p. 11; see

also Garrity at *3. The Government’s argument (as adopted in Garrity) falls flat due to its mistaken

interpretation of the BSA’s statutory provisions at issue in Shultz (31 U.S.C. § 1051, et seq. (1970))

as compared to the present Statute (31 U.S.C. § 5321 (2010)). Specifically, 31 U.S.C. § 1121

(1970) requires specific reports related to foreign currency transactions, and 31 U.S.C. § 1056

(1970) provides specific penalties for the failure to file such reports. Thus, within the 1970 statutes

in Shultz, as within the 2010 Statute at issue here, Congress both “defined the conduct subject to

penalty” and authorized the Secretary to “create regulations about the amount of the penalty.” See,

e.g., 31 C.F.R. 103.47 (1972) (civil penalties).



                                                   3
Case 3:16-cv-01248-MMH-PDB Document 71 Filed 03/14/19 Page 4 of 5 PageID 709



       7.      The Court in Garrity takes the position, which the Government adopts in the

Response, that the Regulation is subject to abrogation by the Statute, in part, because its language

“parrots” or mirrors that of the Statute. However, the very 1972 regulations, upon which the Shultz

decision were based, ostensibly “parrot” the 1970 BSA statute. As the Supreme Court held in

Shultz, this mirrored language does not make the implementing regulation any less indispensable.

       8.      As a consequence of the foregoing, the distinction that the Government attempts to

make between the statutes and regulations at issue in Shultz and the present Statute and Regulation

(which distinction the Garrity court erroneously accepted) is unsupported. As such, this Court

should follow the Supreme Court’s direction in Shultz, and find that because the Statute is

permissive regarding penalties, implementing regulations are necessary. Thus, the premise of

Garrity, that the Statute operates without regulatory implementation, is fundamentally flawed, and

reliance on Garrity in the Response, particularly on pages 10 through 12, is likewise inapposite.

       9.      Finally, the Response cites Garrity for the proposition that “the Secretary [did not]

categorically limit[] his own discretion to enforce fully the FBAR requirement.” Garrity at *4.

Garrity, in part, relied upon the Internal Revenue Manual for support of its decision that the Statute

had abrogated the Regulation by implication. See also Response, p. 15. As stated above, the

language of the Statute is plain and unambiguous. Further, the IRM (by the Government’s own

admission) has little legal effect and certainly “no force of law.” Id. Because the language of the

Statute is clear, this Court must limit its interpretation to the Statute, and not rely on any external

“guidance” as the court in Garrity erroneously did. See Ron Pair, 489 U.S. 235, 241.

       10.     Because the Statute and the Regulation can be read in concert, the very premise of

Garrity, upon which the entire Order is based, is faulty. The Garrity Order, therefore was rendered

incorrectly, and the Government’s reliance upon it is fundamentally misplaced.



                                                  4
Case 3:16-cv-01248-MMH-PDB Document 71 Filed 03/14/19 Page 5 of 5 PageID 710



       WHEREFORE, Defendant, Robert Schoenfeld, as distributee of the Estate of Steven

Schoenfeld, respectfully requests that this Court grant its Motion for Summary Judgment and for

any other such relief this Court deems just and proper.



                                                     FISHER, TOUSEY, LEAS & BALL, P.A.



Date: March 14, 2019                             By: ___________________________________
                                                    HARRIS L. BONNETTE, JR.
                                                    Florida Bar No. 846740
                                                    501 Riverside Avenue, Suite 600
                                                    Jacksonville, Florida 32202
                                                    Telephone: (904) 356-2600
                                                    Primary email: hbonnette@fishertousey.com
                                                    Primary email: ssa@fishertousey.com
                                                    Secondary email: dsv@fishertousey.com
                                                    Secondary email: mlm@fishertousey.com

                                                     Attorneys for Defendant, Robert Schoenfeld


                                CERTIFICATE OF SERVICE

        I hereby certify that on this 14h day of March, 2019, I electronically filed the foregoing
with the Clerk of Court by using the PACER system, which will send a notice of electronic filing
to the following counsel of record: (1) David A. Hubbert, Acting Assistant Attorney General, Tax
Division, United States Department of Justice, 950 Pennsylvania Avenue, NW, Room 4603,
Washington, D.C. 20530, and (2) Kari A.R. Powell and Robert S. Silverblatt, Tax Division, United
States Department of Justice, P.O. Box 14198, Ben Franklin Station, Washington, D.C., 20044.



                                             _________________________________________
                                             Harris L. Bonnette, Jr.




                                                5
